Form 2
Exhibit 10.13
INDEMNIFICATION AGREEMENT
     THIS INDEMNIFICATION AGREEMENT made and entered into as of this
                     day of                      2008 (the “Agreement”), by and
between FEDERAL HOME LOAN BANK OF DALLAS, a federally chartered corporation
(“Bank”), and                      (the “Officer”).
RECITALS:
     WHEREAS, the Board of Directors of the Bank (the “Board”) believes that it
is reasonable, prudent, and necessary for the Bank contractually to obligate
itself to indemnify the Officer to the fullest extent permitted by applicable
law in order to induce the Officer to serve or continue to serve the Bank,
including the Officer’s service as an officer, director, trustee, or other
official of organizations with which the Bank may have a contractual or other
relationship, free from undue concern that the Officer will not be so
indemnified; and
     WHEREAS, Article VIII of the Bank’s Bylaws provides that the Bank will
indemnify officers and directors of the Bank in connection with their service as
officers, directors, and trustees of organizations on which they serve as
officers, directors, or trustees on behalf of or for the benefit of the Bank;
and
     WHEREAS, the Officer is willing to serve, continue to serve, and take on
additional service for, or on behalf of, the Bank on the condition that the
Officer be so indemnified as more fully set forth herein:
     NOW, THEREFORE, in consideration of the promises and the covenants in this
Agreement, and intending to be legally bound, the Bank and the Officer do hereby
covenant and agree as follows;
     SECTION 1. Definitions. For purposes of this Agreement:
          (a) “Agent” shall mean any person who (i) is or was a director,
officer, employee or agent of the Bank; or (ii) is or was serving at the request
of, for the convenience of, or to represent the interest of the Bank (including,
without limitation, the Financial Institutions Retirement Fund, the Financing
Corporation, the Resolution Funding Corporation, the Office of Finance, Pentegra
Defined Benefit Plan for Financial Institutions (“Pentegra”), the Council of
Federal Home Loan Banks and any Federal Home Loan Bank System committee,
including but not limited to the Bank Presidents’ Conference, and their
successors) as a director, officer, partner, employee, member, manager, trustee
or agent of another corporation, partnership, limited liability company, joint
venture, trust, agency, instrumentality or other enterprise (including service
with respect to an employee benefit plan).
          (b) “Business Day” shall mean any day that the Bank is open for
business.
Indemnification Agreement

Page 1 of 9



--------------------------------------------------------------------------------



 



Form 2
          (c) “Disinterested Director” shall mean a director of the Bank who is
not and was not a party to the Proceeding in respect of which indemnification or
advancement of Expenses is being sought by the Officer or any similar Proceeding
then pending.
          (d) “Expenses” shall be broadly construed and shall include all direct
and indirect costs (including, without limitation, attorneys’ fees and
retainers, court costs, transcription costs, fees of experts, witness fees,
travel expenses, food and lodging expenses while traveling, duplicating costs,
printing and binding costs, telephone charges, postage, delivery service, and
freight or other transportation fees and expenses) actually and reasonably
incurred, in connection with the investigation of, defense of, settlement of,
appeal of, or being or preparing to be a witness in (including being deposed or
preparing to be deposed) a Proceeding or the establishment or enforcement of a
right to indemnification under this Agreement, applicable law or otherwise;
provided, however, that “Expenses” shall not include any judgments, fines, or
amounts paid in settlement to the extent any amounts paid in respect of any
thereof are prohibited to be indemnified against by applicable law.
          (e) “Independent Counsel” shall mean a law firm or a member of a law
firm that neither is presently nor in the past three years has been retained to
represent (i) the Bank or the Officer in any matter material to either party or
(ii) any other party to the Proceeding giving rise to a claim for
indemnification under this Agreement. Notwithstanding the foregoing, the term
“Independent Counsel” shall not include any person who, under the applicable
standards of professional conduct then prevailing, would have a conflict of
interest in representing either the Bank or the Officer in an action to
determine the Officer’s right to indemnification under this Agreement.
          (f) “Liabilities” shall mean liabilities of any type whatsoever,
including, but not limited to, judgments, assessments, fines, taxes and
penalties (including those payable pursuant to the Employee Retirement Income
Security Act), and amounts paid in settlement (including, but not limited to,
all interest, assessments, fines, or other charges paid or payable in connection
with any of the foregoing).
          (g) “Proceeding” shall mean any threatened, pending or completed
action, hearing, claim, suit, arbitration, alternate dispute resolution
mechanism, investigation, administrative hearing, or any other proceeding,
whether civil, criminal, arbitrative, administrative or investigative
(including, without limitation, any action, suit, or proceeding by or in the
right of the Bank to procure a judgment in its favor) and whether formal or
informal, arising by reason of the fact that the Officer is or was an Agent or
by reason of anything done or not done by the Officer in the Officer’s capacity
as an Agent.
     SECTION 2. Service as an Officer. The Officer agrees to serve as an officer
of the Bank so long as the Officer is duly appointed and qualified in accordance
with the applicable provisions of the charter and bylaws of the Bank and the
Federal Home Loan Bank Act and the rules and regulations promulgated thereunder
and until such time as the Officer resigns or is removed from the Officer’s
position or is disqualified to continue in the Officer’s position
Indemnification Agreement

Page 2 of 9



--------------------------------------------------------------------------------



 



Form 2
(subject to any other contractual obligation or other obligation imposed by
operation of law). The Bank shall have no obligation under this Agreement to
continue the Officer in any position.
     SECTION 3. Indemnification. The Bank shall, to the fullest extent permitted
by applicable law and regulations, indemnify the Officer whenever the Officer is
or becomes a party, whether as a plaintiff acting with the approval of the
Board, or as a defendant, or is threatened to be made a party to or is involved
(including, without limitation, as a witness) in any Proceeding, including
without limitation any Proceeding brought by or in the right of the Bank,
against all Liabilities, loss, and Expenses actually and reasonably incurred or
suffered by the Officer in connection with any Proceeding if, as determined in
accordance with Section 5, the Officer acted in good faith and in a manner the
Officer reasonably believed to be in or not opposed to the best interests of the
Bank, and, with respect to any Proceeding, had no reasonable cause to believe
the Officer’s conduct was unlawful, except such Liabilities and Expenses as a
court of competent jurisdiction holds in a final, non-appealable judgment may
not be indemnified against or are incurred because of (a) the Officer’s breach
of the Officer’s duty of loyalty to the Bank or its stockholders, (b) any act or
omission by the Officer which involves willful misconduct or knowing violation
of the criminal law, or (c) any transaction from which the Officer derived any
improper personal benefit. No initial finding by the Board or its counsel,
Independent Counsel, arbitrators, or the stockholders of the Bank shall be
effective to deprive the Officer of the protection of this indemnity, nor shall
a court to which the Officer may apply for enforcement of this indemnity give
any weight to any such adverse finding in deciding any issue before it, as it is
intended that the Officer shall be paid promptly by the Bank all amounts
necessary to effectuate the foregoing indemnity in full. The rights of
indemnification of the Officer provided under this Agreement shall include,
without limitation, those rights set forth in Sections 4, 7, and 8 below.
     SECTION 4. Advancement of Expenses. All reasonable Expenses incurred by or
on behalf of the Officer in defending a Proceeding, whether prior to or after
final disposition of a Proceeding (including without limitation any Proceeding
brought by or in the right of the Bank), shall be advanced by the Bank to the
Officer within 10 Business Days after the receipt by the Secretary of the Bank
of (a) a written affirmation by the Officer of the Officer’s good faith belief
that the Officer acted in good faith and in a manner the Officer reasonably
believed to be in or not opposed to the best interests of the Bank, and, with
respect to any Proceeding, had no reasonable cause to believe the Officer’s
conduct was unlawful and (b) a written undertaking by or on behalf of the
Officer to repay all amounts paid or reimbursed only if it shall ultimately be
determined that the Officer is not entitled to be indemnified by the Bank. The
Officer’s entitlement to advancement of Expenses shall include Expenses incurred
in connection with any Proceeding that seeks a determination, adjudication, or
award in arbitration pursuant to this Agreement. The Officer shall not be
required to repay any amounts paid or reimbursed by the Bank until a final,
non-appealable determination has been made that the Officer is not entitled to
be indemnified by the Bank. The requests under this Section 4 shall reasonably
evidence the Expenses incurred by the Officer in connection therewith. The
undertaking required by clause (b) of this Section 4 (i) shall be an unlimited
general obligation of such person, (ii) need not be secured, and (iii) shall be
accepted without reference to financial ability of the Officer to make
repayment. Notwithstanding any other provision in this Agreement, to the extent
that the Officer has been successful on the merits or otherwise in defense of
any Proceeding, the Officer shall be
Indemnification Agreement

Page 3 of 9



--------------------------------------------------------------------------------



 



Form 2
indemnified against, and entitled to reimbursement of, all Expenses actually and
reasonably incurred by the Officer in connection therewith.
     SECTION 5. Procedure for Determination of Entitlement to Indemnification.
          (a) Whenever the Officer believes that the Officer is entitled to
indemnification pursuant to this Agreement, the Officer shall submit a written
request for indemnification to the Secretary of the Bank. The request shall
include all documentation or information necessary for the determination of
entitlement to indemnification that is reasonably available to the Officer.
Determination of the Officer’s entitlement to indemnification shall be made by
the Board or Independent Counsel not later than 30 Business Days after the date
on which a written request from the Officer was received by the Secretary of the
Bank. The Secretary of the Bank shall, promptly upon receipt of the Officer’s
request for indemnification, advise the Board in writing that the Officer has
made such a request for indemnification.
          (b) The determination that indemnification of the Officer is proper in
the circumstances shall be made (i) by the Board by a majority vote of a quorum
of the Disinterested Directors or (ii) if such a quorum is not obtainable, or,
even if obtainable, a quorum of Disinterested Directors so directs, by
Independent Counsel selected by the Board, which Independent Counsel shall make
the required determination in a written opinion, a copy of which shall be
furnished to the Bank, the Officer, and each member of the Board.
     The Bank agrees to bear all Expenses actually and reasonably incurred by
the Officer and all Expenses actually incurred by the Bank in connection with
the Officer’s successfully establishing the Officer’s right to indemnification
or advancement of Expenses, in whole or in part.
     SECTION 6. Presumption and Effect of Certain Proceedings. Upon making a
request for indemnification, the Officer shall be presumed to be entitled to
indemnification under this Agreement and advancement of Expenses in connection
with any Proceeding, and the Bank shall have the burden of proof to overcome
that presumption in reaching any contrary determination. No initial finding by
the Board or by Independent Counsel shall be effective to deprive the Officer of
the protection of this indemnity nor shall a court or other forum to which the
Officer may apply for enforcement of this indemnity give any weight to any such
adverse finding in deciding any issue before it. If the person or persons
empowered to make the determination shall have failed to make the requested
determination within 30 Business Days after the date on which a written request
from the Officer was received by the Secretary of the Bank, the required
determination of entitlement to indemnification shall be deemed to have been
made and the Officer shall be absolutely entitled to indemnification and
advancement of Expenses in connection with any Proceeding under this Agreement,
absent (i) misrepresentation by the Officer of a material fact in the request
for indemnification or advancement of Expenses in connection with any Proceeding
or (ii) a specific finding that all or any part of such indemnification or
advancement of Expenses in connection with any Proceeding is expressly
prohibited by law or this Agreement. The termination of any Proceeding by
judgment, order, settlement, conviction, or upon a plea of nolo contendere or
its equivalent, shall not, of itself, create a presumption that (i) the person
did not act in good faith and in a manner which the
Indemnification Agreement

Page 4 of 9



--------------------------------------------------------------------------------



 



Form 2
person reasonably believed to be in or not opposed to the best interests of the
Bank or (ii) with respect to any Proceeding, had reasonable cause to believe
that the person’s conduct was unlawful.
     SECTION 7. Remedies of the Officer in Cases of Determination Not To
Indemnify or To Advance Expenses.
          (a) In the event that (i) the Bank denies the Officer’s written claim
for indemnification, (ii) the Bank has not paid in full within 10 Business Days
after the requirements for the advancement of Expenses set forth in this
Agreement have been satisfied, (iii) the Bank has not paid an indemnification
claim in full within 10 Business Days after the Board or court determines that
indemnification of the Officer is proper, or (iv) the Officer otherwise seeks
enforcement of this Agreement, the Officer may at any time thereafter apply to
any court of competent jurisdiction for an order directing the Bank to provide
indemnification or to make an advancement of Expenses.
          (b) If an initial determination is made or deemed to have been made
pursuant to the terms of this Agreement that the Officer is entitled to
indemnification or advancement of Expenses or both, the Bank shall be bound by
such determination in the absence of (i) a misrepresentation of a material fact
by the Officer or (ii) a specific finding (by a court of competent jurisdiction
that has become final) that all or any part of such indemnification is expressly
prohibited by law.
          (c) The Bank shall be precluded from asserting that the procedures and
presumptions of this Agreement are not valid, binding, and enforceable. The Bank
shall stipulate in any court or before any arbitrator that the Bank is bound by
all the provisions of this Agreement.
          (d) All Expenses actually and reasonably incurred by the Officer in
connection with the Officer’s request for indemnification under, seeking
enforcement of, or recovery of damages for breach of this Agreement shall be
borne and advanced by the Bank.
     SECTION 8. Other Rights to Indemnification. The Officer’s rights of
indemnification and advancement of Expenses provided by this Agreement shall not
be deemed exclusive of any other rights to which the Officer may now or in the
future be entitled under applicable law, the charter or bylaws of the Bank,
agreement, vote of directors or members, insurance or other financial
arrangements of the Bank with respect to the matters that are the subject of
this Agreement, or otherwise.
     SECTION 9. Limitations on Indemnity. The Bank shall not be liable under
this Agreement to make any payment to the Officer to the extent that the Officer
has already been reimbursed pursuant to such liability insurance as the Bank may
maintain for the Officer’s benefit. Notwithstanding the availability of such
insurance, the Officer also may claim indemnification from the Bank pursuant to
this Agreement by assigning to the Bank any claims under such insurance to the
extent the Officer is paid by the Bank. The Officer shall reimburse the Bank for
any sums the Officer receives as indemnification from other sources to the
extent of
Indemnification Agreement

Page 5 of 9



--------------------------------------------------------------------------------



 



Form 2
any amount paid to the Officer for that purpose by the Bank. In addition to the
foregoing limitation, except as otherwise expressly provided in this Agreement,
in connection with all or any part of a Proceeding that is initiated or
maintained by, against, or on behalf of the Officer, or any Proceeding by the
Officer against the Bank or any of its Agents, the Bank shall not be liable
under this Agreement to make any payment to the Officer in connection with any
such Proceeding, unless such payment is expressly required to be made under
applicable law, was authorized by a majority of the Disinterested Directors or
is provided by the Bank, in its sole discretion, pursuant to the powers vested
in the Bank under applicable law.
     SECTION 10. Duration and Scope of Agreement; Binding Effect. This Agreement
shall continue so long as the Officer shall be subject to any possible
Proceeding by reason of the fact that the Officer is or was an Agent and shall
be applicable to Proceedings commenced or continued after execution of the
Agreement, except that the Agreement may be terminated or withdrawn by the Bank
upon 90 days’ prior written notice to the Officer, but then only as to
Proceedings arising out of acts taken or failed to be taken more than 90 days
after such notice is actually received by the Officer. If this Agreement is
terminated or withdrawn, the Officer shall nevertheless be fully entitled to the
indemnification provided by this Agreement as to all actions taken or failed to
be taken prior to the expiration of such 90 days. This Agreement shall be
binding upon the Bank and its successors and assigns and shall inure to the
benefit of the Officer and the Officer’s spouse, assigns, heirs, devisees,
executors, administrators, and other legal representatives whether or not the
Officer has ceased to be an officer of the Bank. The Bank shall require and
cause any successor (whether direct or indirect by purchase, merger,
consolidation or otherwise) to all or substantially all of the Bank’s business
or assets expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Bank would be required to perform if no
such succession had taken place.
     SECTION 11. Severability. If any provision of this Agreement (or any
portion thereof) shall be held to be invalid, illegal or unenforceable for any
reason whatsoever: (a) the validity, legality, and enforceability of the
remaining provisions of this Agreement shall not in any way be affected or
impaired thereby; and (b) to the fullest extent possible, the provisions of this
Agreement shall be construed so as to give effect to the intent manifested by
the provision held invalid, illegal, or unenforceable.
     SECTION 12. Identical Counterparts. This Agreement may be executed in one
or more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Agreement.
Only one such counterpart signed by the party against which enforceability is
sought need be produced to evidence the existence of this Agreement.
     SECTION 13. Interpretation of Agreement. It is understood that the parties
hereto intend this Agreement to be interpreted and enforced so as to provide
indemnification to the Officer to the fullest extent now or hereafter permitted
by law.
     SECTION 14. Headings. The headings of the sections and paragraphs of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect its construction.
Indemnification Agreement

Page 6 of 9



--------------------------------------------------------------------------------



 



Form 2
     SECTION 15. Modification and Waiver. No supplement, modification, or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties to this Agreement. No waiver of any provision of this Agreement
shall be deemed to constitute a waiver of any other provision hereof (whether or
not similar), nor shall such waiver constitute a continuing waiver.
     SECTION 16. Notice and Defense of Claims. The Officer agrees to notify the
Bank promptly in writing upon being notified of any matter that may be subject
to indemnification or advancement of Expenses hereunder or upon being served
with any summons, citation, subpoena, complaint, indictment, information, or
other document relating to any matter which may be subject to indemnification or
advancement of Expenses hereunder, whether civil, criminal, administrative, or
investigative; but the omission to notify the Bank will not relieve the Bank
from any obligation it may have to indemnify the Officer if such omission does
not prejudice the Bank’s rights, and, if such omission does prejudice the Bank’s
rights, it will relieve the Bank from any obligation to indemnify the Officer
only to the extent of such prejudice; nor will such omission relieve the Bank
from any obligation it may have to the Officer other than under this Agreement.
With respect to any Proceeding about which the Officer notifies the Bank:
          (a) The Bank will be entitled to participate in the Proceeding at its
own expense.
          (b) Except as otherwise provided below, the Bank jointly with any
other indemnifying party similarly notified will be entitled to assume the
defense of any or all of the Proceeding, with counsel reasonably satisfactory to
the Officer. After notice from the Bank to the Officer of its election to assume
the defense of any or all of the Proceeding, the Bank will not be liable to the
Officer under this Agreement for any Expenses subsequently incurred by the
Officer in connection with the defense of the Proceeding other than reasonable
costs of investigation or as otherwise provided in clauses (i), (ii), and
(iii) below.
          (i) The Officer shall have the right to employ the Officer’s own
counsel in any Proceeding, but the fees and expenses of such counsel incurred
after notice from the Bank of its assumption of the defense in such Proceeding
shall be at the expense of the Officer unless (A) the employment of counsel by
the Officer has been authorized by the Bank, (B) the Officer shall have
reasonably concluded that (1) there is a conflict of interest between the Bank
and the Officer in the conduct of the defense of the Proceeding, (2) there is a
conflict of interest between the Officer and the other officers being
represented by a law firm as set forth in clause (ii) below, or (3) counsel is
not adequately representing the Officer, or (C) the Bank shall not in fact have
employed counsel to assume the defense in such Proceeding, in each of which
cases the fees and expenses of the Officer’s counsel shall be at the expense of
the Bank. The Bank shall not be entitled to assume the defense of any Proceeding
as to which the Officer shall have reasonably made the conclusion provided for
in clauses (B)(1) and (B)(2) of the immediately preceding sentence.
Indemnification Agreement

Page 7 of 9



--------------------------------------------------------------------------------



 



Form 2
          (ii) If (A) the Officer together with a majority of all officers of
the Bank that are a party to the Proceeding or any similar Proceeding in respect
of which indemnification or advancement of Expenses is being sought by any of
such officers are able to agree on the selection of a law firm or a member of a
law firm, the Bank will pay the fees and expenses of such law firm or (B) the
Officer is the only officer of the Bank that is a party to a Proceeding in
respect of which indemnification or advancement of Expenses is being sought by
an officer of the Bank, the Officer may select a law firm or a member of a law
firm and the Bank will pay the fees and expenses of such law firm; provided,
however, the Officer agrees that to the extent that the Officer is added as a
party to a Proceeding to which another officer of the Bank has already selected
a law firm or a member of a law firm, the Officer may choose to be represented
by such law firm as well and the Bank will pay the fees and expenses of such law
firm but if the Officer chooses to be represented by other counsel the fees and
expenses of such other counsel shall be at the expense of the Officer.
          (iii) If the Bank or the Bank’s counsel shall determine that separate
counsel should be retained by the Officer, the Officer will retain such separate
counsel, and the Officer agrees that the Bank’s counsel may continue to
represent the Bank in all matters.
          (c) The Bank shall not be liable to indemnify the Officer under this
Agreement for any amounts paid in settlement of any action or claim effected
without the Bank’s written consent. The Bank shall not settle any action or
claim in any manner that would impose any penalty or limitation on the Officer
without the Officer’s prior written consent. Neither the Bank nor the Officer
will unreasonably withhold consent to any proposed settlement.
     SECTION 17. Contribution. In order to provide for just and equitable
contribution in circumstances in which the indemnification provided for in this
Agreement is held by a court of competent jurisdiction to be unavailable to the
Officer in whole or part, the Bank shall, in such an event, after taking into
account, among other things, contributions by other directors and officers of
the Bank pursuant to indemnification agreements or otherwise, and, in the
absence of personal enrichment, acts of intentional fraud or dishonesty, or
criminal conduct on the part of the Officer, contribute to the payment of the
Officer’s Expenses and Liabilities to the extent that, after other contributions
are taken into account, such Expenses and Liabilities exceed 5% of the aggregate
cash compensation paid to the Officer for serving as an officer of the Bank
during the 12 months preceding the commencement of the Proceeding.
     SECTION 18. Notices. All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if (i) delivered by hand and receipted for by the party to whom the
notice or other communication shall have been directed or (ii) mailed by
certified or registered mail with postage prepaid, on the third business day
after the date on which it is mailed:
     (a) If to the Officer, to:
                                                                    
            
                                                                    
            
Indemnification Agreement

Page 8 of 9



--------------------------------------------------------------------------------



 



Form 2
                                                                    
            
     (b)   If to the Bank, to:
Federal Home Loan Bank of Dallas
8500 Freeport Parkway South, Suite 600
Irving, Texas 75063
Attention: Secretary
With a copy to (which shall not constitute notice):
Federal Home Loan Bank of Dallas
8500 Freeport Parkway South, Suite 600
Irving, Texas 75063
Attention: General Counsel
or to such other address as may have been furnished to either party by the other
pursuant to this Section 18.
     SECTION 19. Subrogation. The Bank shall be subrogated to the rights of the
Officer against third parties in respect of which (and to the extent) payments
of Expenses are made by the Bank hereunder for the benefit of the Officer.
     SECTION 20. Governing Law. The parties agree that this Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
United States and, to the extent state law may be applicable, the laws of the
State of Texas.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

             
BANK:
      OFFICER:    
 
            FEDERAL HOME LOAN BANK OF
DALLAS                  
 
           
By:
      Signature:    
Name:
  Terry Smith      
 
Title:
  President and Chief Executive
Officer        

Indemnification Agreement

Page 9 of 9